Citation Nr: 0425225	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  96-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
duodenal ulcer with post operative residuals of a 
vagotomy/antrectomy, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The case was previously remanded in June 1999. 

On appeal the veteran has raised the issue of entitlement to 
service connection for post traumatic stress disorder.  As 
this issue is not currently certified or developed for 
appellate review, it is referred to the RO for appropriate 
action. 
 
This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

VA must notify the claimant of the evidence not of record 
that is necessary to substantiate the claim, provide notice 
of the specific portion of the evidence that VA will seek to 
provide, and provide notice of the specific portion of the 
evidence that the claimant is expected to provide.  See 38 
U.S.C.A. § 5103.  A review of the record reveals that the 
veteran was not provided with notice consistent with the 
requirements noted above.  

The record also reflects that the veteran has not undergone a 
VA examination since April 2000.  Since four years have 
passed, it is possible that those findings may not be an 
accurate reflection of the current level of impairment.  As 
such, the veteran should be afforded an examination to obtain 
more recent findings.

In addition, the most recent VA treatment records are dated 
in October 2002.  The RO should obtain all pertinent 
treatment records since that time for association with the 
claims folder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
duodenal ulcer since October 2002.  The 
RO should specifically try to obtain 
ongoing treatment records from the Marion 
VA Medical Center.  Thereafter, the RO 
should attempt to secure these records, 
and any pertinent records obtained should 
be associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative must be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice of:  (1) the pertinent 
relevant evidence and information not of 
record needed to support his claim; (2) 
what specific evidence necessary to 
substantiate the claim VA will seek to 
obtain; (3) what specific evidence 
necessary to substantiate the claim the 
claimant is obligated to obtain; and (4) 
notice that he should submit any 
pertinent evidence in his possession that 
has yet to be submitted.  

3.  Upon completion of the development 
described above, the veteran must be 
afforded an examination by a 
gastroenterologist to ascertain the 
nature and severity of his duodenal 
ulcer.  The claims folder must be 
provided to and reviewed by the 
physician.  All tests or studies 
necessary to make this determination 
should be ordered.  The physician 
performing the examination should provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of his disorder, in 
accordance with the latest AMIE worksheet 
for stomach disorders.  The physician 
should also comment on the number of 
incapacitating episodes the veteran 
experienced in the last 12-month period.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
readjudicate the claim of increased 
rating for residuals of a duodenal ulcer 
post operative vagotomy/antrectomy using 
the rating decision format.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




